Title: Virginia Delegates to Benjamin Harrison, 27 August 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Philadelphia Augt. 27th. 1782
We were yesterday Hond. with your Excellys letter by post dated Augt. 16th. together with the resolution of the Assembly 2d. July 1782. we shall pay due attention to your desire concerning the Resolution and in our next transmit your Excelly. an account of what steps Congress shall direct to be taken therein. No European news of the smallest consequence has come to hand, since our last to your Excelly The arrival of a British Fleet of 18 or 20 Sail of the line at New York within these few days has been reported but is at least doubtfull the French fleet are in Boston Harbor and the Van of the French Army is expected at this place on their way to the Northward in two or three days. Mr. Jones our Colleague arrived here a few days ago but from the indisposition of himself and Family has thought it necessary to retire into the Country. with some difficulty we negotiated a small Bill (last post) on the treasury, to enable us to relieve and send home some poor seamen who had arrived in a Cartel, from Mill & fortune Prisons in England, and altho forty belonging to our state arrived at this place, yet we have not been applied to by more than nine or ten as yet—the rest we Imagine, have enterd in this and the neighbouring states before we were enabled to procure them relief. we flatter ourselves our Bill has been honord. we are unhappy to find, since that, no entreaty, or industry is sufficient to procure one shilling for a Draught for any part of our Sallaries. we are at present much distressd for money, and unless it can be remitted to us either in Bills on this Place, Bank notes or Notes of Mr. Morris we foresee great inconveniencies to ourselves. we therefore hope your Excellency will direct such measures to be taken as will obviate them. the Balance of trade is so much against Virginia with this place that on every application for money on a Draught we are answerd “we want no draught on Virginia we want money from thence.” we have the Honor to be with all possible respect
Yr. Excellys. most obedt. & very H: Serts.
J Madison Jr.Theok: Bland
 